DETAILED ACTION

Claims status
In response to the application/amendment filed on 01/21/2022, claims 1-2, 4, 8-9, 11, 15-16, 18, and 21-31 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
After conducting a complete search and consideration, claims 1-2, 4, 8-9, 11, 15-16, 18, and 21-31 are found to be allowable. Claims 1-2, 4, 8-9, 11, 15-16, 18, and 21-31 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method of wireless communication, comprising: communicating, by a first wireless communication device with a second wireless communication device, a first slot format indicator (SFI) for a first set of slots, via a first DCI message using a DCI format for indicating slot format on group common-physical downlink control channel GC-PDCCH; communicating, by the first wireless communication device with the second wireless communication device, a second SFI for a second set of slots, via a second DCI message using the DCI format, the second set of slots overlapping with the first set of slots in at least one of time or frequency; and communicating, by the first wireless communication device with the second wireless communication device, a communication signal based on at least one of the first SFI or the second SFI.” in combination with other claim limitations as specified in claims 1-2, 4, 8-9, 11, 15-16, 18, and 21-31.
a first slot format indicator (SFI) for a first set of slots, via a first DCI message using a DCI format for indicating slot format on group common-physical downlink control channel GC-PDCCH; communicating, by the first wireless communication device with the second wireless communication device, a second SFI for a second set of slots, via a second DCI message using the DCI format, the second set of slots overlapping with the first set of slots in at least one of time or frequency;…”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-2, 4, 8-9, 11, 15-16, 18, and 21-31 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416